Title: John Bondfield to the American Commissioners, 10 August 1777
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Sirs
Bordeaux 10th Aug 1777
Having a small Sloop call’d the Mongomery Robt. Willis master, that I propose to send back to America Arm’d, not having a Commission for her which I apprehend lays in your power to grant, I take the Liberty to make application to you for One. I propose her to mount Six four pounders to carry thirty Men and otherways properly equipt. I am not determin’d if I shall employ the same master back. It may therefore be nessessary to have the Masters name in blank or with leave to indorse any other on the back. The property is all American including my Interest which I also regard the same tho’ I am at present settled in this City. To all such Rules, Obligations or Securities you are pleased to enjoin agreable to the usages I shall duely comply with. I had the honor to pay my respects to you at my Arrival from Philadelphia under date the 13th May last. I have two Vessels that will sail from hence direct for the Continent of America in fifteen Days. They are intended to make any harbour betwixt Cape May and Cape Hattaras. Any Commands you may chuse to transmit by their channel shall be duely attended to. I am respectfully your honors Most Obedient Humble Servant
John Bondfield
Paris Honble. Benj Franklin. Silas Dean. & Ar Lee Esqrs.
 
Addressed: To / The Honble. Doct. Benj. Franklin / un des Deputés du Congrés / a / Paris
